--------------------------------------------------------------------------------

Exhibit 10.16

EMPLOYMENT AGREEMENT


THIS AGREEMENT made as of the 1st day of January, 2009

BETWEEN:


US Geothermal Inc., a body corporate having an office at 1505 Tyrell Lane Boise,
Idaho 83706 (the "Company")

AND:


Kerry D. Hawkley of 11917 W Fiddler Drive, Boise, Idaho 83713 (the "Employee")

WHEREAS:


  (A)

the Company is in the business of developing geothermal properties;

      (B)

the Company wishes to engage the Employee as Chief Financial Officer; and

        (C) the parties hereto wish to enter into this Agreement for the purpose
of fixing the compensation and terms applicable to the employment of the
Employee during the period hereinafter set out.

NOW THEREFORE THIS AGREEMENT WITNESSES that the parties hereto, in consideration
of the respective covenants and agreements on the part of each of them herein
contained, do hereby covenant and agree as follows:

1.

Employment


The Company hereby engages the Employee as Chief Financial Officer of the
Company, and the Employee hereby accepts such employment, upon the terms and
conditions hereinafter set out.

2.

Term


This Agreement will be effective from January 1, 2009 and will remain in full
force and effect until the earlier of December 31, 2009 or until terminated as
hereinafter provided.

3.

Responsibility


The Employee will devote one hundred percent of his working time to his
Employment hereunder, and while engaged in his employment will have the
authority and duty to perform and carry out such duties and responsibilities as
are customarily carried out by persons holding similar positions in other
development companies comparable in size to the Company and such additional and
related duties as may from time to time be assigned, delegated, limited or
determined by the President.

--------------------------------------------------------------------------------

- 2 -


4.

Other Business Activities

  

It is agreed that the Employee's employment hereunder shall constitute one
hundred percent of his working time which shall be devoted exclusively for the
benefit of the Company, and therefore, the Employee may not engage in any other
business activities that would interfere with, or impede, in any significant
manner, the performance of his duties as Chief Financial Officer of the
Company.:

   5.

Compensation

In consideration of the performance by the Employee of his responsibilities and
duties as Chief Financial Officer hereunder:

  (a)

the Company will pay the Employee the sum of US$127,800 per annum, payable in
monthly installments of $10,650 no later than the last working day of the month;

      (b)

the Company will grant the Employee incentive stock options in such amount and
on such conditions as the Board of Directors of the Company may determine from
time to time;

      (c)

the Company will provide the Employee and his immediate family (consisting of
spouse and children) with medical, dental and related coverages as are available
to the other employees of the Company; and

      (d)

the Company will provide a 401K retirement benefit as is available to the other
employees of the Company.

6.

Expenses


The Company will reimburse the Employee for any and all reasonable and
documented expenses actually and necessarily incurred by the Employee in
connection with the performance of his duties under this Agreement. The Employee
will furnish the Company with an itemized account of his expenses in such form
or forms as may reasonably be required by the Company and at such times or
intervals as may be required by the Company, and reimbursement by the Company
will be made as soon as administratively practicable thereafter but in no event
later than three (3) months after the date of termination.

--------------------------------------------------------------------------------

- 3 -


7.

Vacation


The Employee will be entitled to a paid vacation of four weeks within each 12
month period under the terms of this Agreement, to be calculated from the date
of commencement of employment set forth in Section 2 herein. This vacation must
be taken on dates which do not adversely compromise the Employee’s performance
of his duties under this Agreement.

8.

Termination


This Agreement and the Employee's employment may be terminated by the Company
summarily and without notice, payment in lieu of notice, severance payments,
benefits, damages or any sums whatsoever, on the occurrence of any one or more
of the following events:

  (a)

the Employee’s failure to carry out his duties hereunder in a competent and
professional manner;

      (b)

the Employee’s appropriation of corporate opportunities for the Employee’s
direct or indirect benefit or his failure to disclose any material conflict of
interest;

      (c)

the Employee’s plea of guilty to, or conviction of, an indictable offence once
all appeals (if any) have been completed without such conviction having been
reversed;

      (d)

the existence of cause for termination of the Employee at common law including
but not limited to cause related to fraud, dishonesty, illegality, breach of
statute or regulation, or gross incompetence;

      (e)

failure on the part of the Employee to disclose material facts concerning his
business interests or employment outside of his employment by the Company,
provided such facts relate to the Employee’s duties hereunder;

      (f)

refusal on the part of the Employee to follow the reasonable and lawful
directions of the Company;

      (g)

breach of fiduciary duty to the Company on the part of the Employee; or

      (h)

material breach of this Agreement or gross negligence on the part of the
Employee in carrying out his duties under this Agreement.


--------------------------------------------------------------------------------

- 4 -


8.1

In the event of the early termination of the Agreement for any reason set out in
Section 8 above, the Employee shall only be entitled to such compensation as
would otherwise be payable to the Employee hereunder up to and including such
date of termination, as the case may be.

8.2

This Agreement and the Employee's employment may be terminated on notice by the
Company to the Employee for any reason other than for the reasons set out in
Section 8 above of this Agreement upon one month notice to the Employee. In such
event, the Employee will be entitled to payment of salary up to and including
such date of termination and the pro-rata monetary equivalent of any unused
vacation days accrued to the date of termination payable in accordance with
usual payroll practices but in no event later than three (3) months following
the date of termination. Expenses incurred up to and including such date of
termination shall be reimbursed only in accordance with Section 6.

8.3

This Agreement and the Employee's employment may be terminated on notice by the
Employee to the Company for any reason upon one month notice to the Company. In
such event, the Employee will be entitled to payment of salary up to and
including such date of termination and the pro-rata monetary equivalent of any
unused vacation days accrued to the date of termination. Expenses incurred up to
and including such date of termination shall be reimbursed only in accordance
with Section 6.

8.4

In the event that (i) Employee’s employment is terminated either by Company
without Cause or by Employee for Good Reason (as defined below), and (ii) a
Change of Control (as defined below) has occurred within the twelve (12) month
period preceding the date of such termination, the Employee shall be entitled to
receive a lump sum payment in an amount equal to eighteen (18) monthly
installments of the Employee’s base annual salary as set forth under Section
5(a). Any payments made under this Section 8.4, in all events, will be paid
within 60 days of the date of termination. For purposes of this Section 8.4, the
Employee shall be considered to have had a termination of employment as of the
date that the facts and circumstances indicate that it is reasonably anticipated
that the Employee will perform no further services for the Company and its
affiliates after such date or that the level of bona fide services for the
Company and its affiliates that the Employee is expected to perform is expected
to decrease permanently to no more than 20% of the average level of bona fide
services that the Employee performed over the immediately preceding 36-month
period. Whether the Employee has had a termination of employment will be
determined in a manner consistent with the definition of “separation from
service” under Code section 409A.

8.5

If this Agreement is terminated in accordance with Section 8.4, the benefits
provided to the Employee pursuant to Section 5(c) of this Agreement shall
continue for the number of months of compensation the Employee is entitled to
following the termination of employment pursuant to Section 8.4 or until the
Employee commences alternative employment, whichever occurs first; provided
that, if such continued participation is not permissible under applicable law,
Company or its successor shall provide Employee with benefits substantially
similar to those to which Employee would have been entitled under those plans in
which Employee’s continued participation is not permissible. The percentage of
the contributions by the Company for the cost of the benefits provided pursuant
to this Section 8.5 shall be at the same level as the Company’s contribution for
such benefits during the Employee’s employment.

--------------------------------------------------------------------------------

- 5 -


“Good Reason” shall mean any one of the conditions set forth below, provided
that Employee must provide notice to the Company within sixty (60) days of the
existence of such condition and the Company will have thirty (30) days from
receipt of such notice to remedy the condition. If the condition is not remedied
within such 30 day period, the following conditions will constitute “Good
Reason”:

  a)

A material diminution in the Employee’s base compensation; or

      b)

A material diminution in the Employee’s authority, duties, or responsibilities;
or

      c)

A material diminution in the authority, duties, or responsibilities of the
supervisor to whom the Employee is required to report, including a requirement
that an Employee report to a corporate officer or employee instead of reporting
directly to the board of directors of a corporation (or similar governing body
with respect to an entity other than a corporation); or

      d)

A material diminution in the budget over which the Employee retains authority;
or

      e)

A material change in the geographic location at which the Employee must perform
the services.

“Change of Control” means an event occurring after the effective date of this
Agreement pursuant to which:

a)

a merger, amalgamation, arrangement, consolidation, reorganization or transfer
takes place in which securities of the Company possessing more than 50% of the
total combined voting power of the Company’s outstanding voting securities are
acquired by a person or persons different from the person holding those voting
securities immediately prior to such event, and the composition of the board of
Directors of the Company following such event is such that the directors of the
Company prior to the transaction constitute less than 50% of the Board
membership following the event;


--------------------------------------------------------------------------------

- 6 -


b)

any person or any combination of persons acting jointly or in concert by virtue
of an agreement, arrangement, commitment or understanding acquires, directly or
indirectly, 50% or more of the voting rights attached to all outstanding voting
securities;

   c)

any person, or combination of persons, acting jointly or in concert by virtue of
an agreement, arrangement or commitment or understanding acquires, directly or
indirectly, the right to appoint a majority of the directors of the Company; or

   d)

the company sells, transfers or otherwise disposes of all or substantially all
of its assets, except that no Change of Control will be deemed to occur if such
sale or disposition is made to a subsidiary or subsidiaries of the Company.

9.

Confidential Information


The Employee agrees to keep the affairs and Confidential Information (as defined
below) of the Company strictly confidential and shall not disclose the same to
any person, company or firm, directly or indirectly, during or after his
employment by the Company except as authorized in writing by the Board.
"Confidential Information" includes, without limitation, the following types of
information or material, both existing and contemplated, regarding the Company
or its parent, affiliated or subsidiary companies: corporate information,
including contractual licensing arrangements, plans, strategies, tactics,
policies, resolutions, patent, trademark and trade name applications; any
litigation or negotiations; information concerning suppliers; marketing
information, including sales, investment and product plans, customer lists,
strategies, methods, customers, prospects and market research data; financial
information, including cost and performance data, debt arrangements, equity
structure, investors and holdings; operational and scientific information,
including trade secrets; technical information, including technical drawings and
designs; any information relating to any mineral projects in which the Company
has an actual or potential interest; and personnel information, including
personnel lists, resumes, personnel data, organizational structure and
performance evaluations. The Employee agrees not to use such information,
directly or indirectly, for his own interests, or any interests other than those
of the Company, whether or not those interests conflict with the interests of
the Company during or after his employment by the Company. The Employee
expressly acknowledges and agrees that all information relating to the Company,
whether financial, technical or otherwise shall, upon execution of this
Agreement and thereafter, as the case may be, be the sole property of the
Company, whether arising before or after the execution of this Agreement. The
Employee expressly agrees not to divulge any of the foregoing information to any
person, partnership, Company or other legal entity or to assist in the
disclosure or divulging of any such information, directly or indirectly, except
as required by law or as otherwise authorized in writing by the Board. The
provisions of this Section 9 and Section 9.1 below shall survive the termination
of this Agreement for a period of one year.

--------------------------------------------------------------------------------

- 7 -


9.1

The Employee agrees that all documents of any nature pertaining to the
activities of the Company or its related corporate entities, including
Confidential Information, in the Employee's possession now or at any time during
the Employee's period of employment, are and shall be the property of the
Company and that all such documents and copies of them shall be surrendered to
the Company when requested by the Company.

10.

Non-Competition


During the Non-Competition Period (as defined below), the Employee shall not,
either individually or in partnership or jointly or in conjunction with any
other person, entity or organization, as principal, agent, consultant, lender,
contractor, employer, employee, investor, shareholder or in any other manner,
directly or indirectly, advise, manage, carry on, establish, control, engage in,
invest in, offer financial assistance or services to, or permit the Employee's
name or any part thereof to be used by, any business in geothermal resources
that competes with the business of the Company, its parent, affiliated or
subsidiary companies, or any business in which the Company, its parent,
affiliated or subsidiary companies is engaged. Competition, for purposes of this
Agreement is defined as a 10-mile radius around any and all geothermal
properties acquired by the Company up to and inclusive of the date of
termination. For purposes of this Agreement, “Non-Competition Period” means a
period ending twelve (12) months after the end of the termination of this
Agreement.

11.

Acknowledgement


The Employee acknowledges that damages would be an insufficient remedy for a
breach by him of this Agreement and agrees that the Company may apply for and
obtain any relief available to it in a court of law or equity, including
injunctive relief, to restrain breach or threat of breach of this Agreement by
the Employee or to enforce the covenants contained therein and, in particular,
the covenants contained in Sections 9 and 10, in addition to rights the Company
may have to damages arising from said breach or threat of breach.

12.

Representations and Warranties

The Employee represents and warrants to the Company that the execution and
performance of this Agreement will not result in or constitute a default,
breach, or violation, or an event that, with notice or lapse of time or both,
would be a default, breach, or violation, of any understanding, agreement or
commitment, written or oral, express or implied, to which the Employee is
currently a party or by which the Employee or Employee's property is currently
bound.

Employee represents and warrants to Company that Employee is free to enter into
this Agreement and has no contract, commitment, arrangement or understanding to
or with any party that restrains or is in conflict with Employee’s performance
of the covenants, services and duties provided for in this Agreement. Employee
agrees to indemnify Company and hold it harmless against any and all liabilities
or claims arising out of any unauthorized act or acts by Employee that, the
foregoing representation and warranty to the contrary notwithstanding, are in
violation, or constitute a breach, of any such contract, commitment, arrangement
or understanding.

--------------------------------------------------------------------------------

- 8 -


Employee acknowledges and agrees that Company has made no representations or
warranties with respect to the tax consequences of any of the payments or other
consideration provided by the Company to Employee under the terms of this
Agreement, and that Employee is solely responsible for Employee’s compliance
with any and all laws applicable to such payments or other consideration.

Company may take such action as it deems appropriate to insure that all
applicable federal, state, city and other payroll, withholding, income or other
taxes arising from any compensation, benefit or any other payments made pursuant
to this Agreement, or any other contract, agreement or understanding that
relates, in whole or in part, to Employee’s employment with Company, are
withheld or collected from Employee.

13.

Governing Law


This Agreement shall be construed and enforced in accordance with the laws of
the State of Idaho, USA.

14.

Entire Agreement


This Agreement constitutes the entire agreement between the parties hereto with
respect to the relationship between the Company and the Employee and supersedes
all prior arrangements and agreements, whether oral or in writing between the
parties hereto with respect to the subject matter hereof.

15.

Amendments


No amendment to or variation of the terms of this Agreement will be effective or
binding upon the parties hereto unless made in writing and signed by both of the
parties hereto.

16.

Assignment


This Agreement is not assignable by the Employee. This Agreement is assignable
by the Company to any other company which controls, is controlled by, or is
under common control with the Company. This Agreement shall enure to the benefit
of and be binding upon the Company and its successors and permitted assigns and
the Employee and his heirs, executors and administrators.

17.

Severability


Any provision of this Agreement that is prohibited or unenforceable in any
jurisdiction shall, as to that jurisdiction, be ineffective to the extent of the
prohibition or unenforceability and shall be severed from the balance of this
Agreement, all without affecting the remaining provisions of this Agreement or
affecting the validity or enforceability of such provision in any other
jurisdiction.

--------------------------------------------------------------------------------

- 9 -


18.

Headings


The division of this Agreement into Sections and the insertion of headings are
for convenience or reference only and shall not affect the construction or
interpretation of this Agreement.

19.

Time of Essence

  

Time shall be of the essence in all respects of this Agreement.

   20.

Independent Legal Advice

The Employee agrees that he has had, or has had the opportunity to obtain,
independent legal advice in connection with the execution of this Agreement and
has read this Agreement in its entirety, understands its contents and is signing
this Agreement freely and voluntarily, without duress or undue influence from
any party.

21.

Notice


Any notice required or permitted to be made or given under this Agreement to
either party shall be in writing and shall be sufficiently given if delivered
personally, by electronic transmission, or if sent by prepaid registered mail to
the intended recipient of such notice at their respective addresses set forth
below or to such other address as may, from time to time, be designated by
notice given in the manner provided in this Section:

in the case of Company:

US Geothermal Inc.
1505 Tyrell Lane
Boise, Idaho 83706
Attention: Corporate Secretary
Fax No.: 208 424 1030


in the case of Employee:

Kerry D. Hawkley
11917 W Fiddler Drive
Boise, Idaho 83713
Fax No.: 208 939 8369


--------------------------------------------------------------------------------

- 10 -


21.1

Any notice delivered to the party to whom it is addressed shall be deemed to
have been given and received on the day it is so delivered or, if such day is
not a business day, then on the next business day following any such day. Any
notice mailed shall be deemed to have been given and received on the 10th
business day following the date of mailing. In the case of facsimile
transmission, notice is deemed to have been given or served on the party to whom
it was sent at the time of dispatch if, following transmission, the sender
receives a transmission confirmation report or, if the sender’s facsimile
machine is not equipped to issue a transmission confirmation report, the
recipient confirms in writing that the notice has been received.

IN WITNESS WHEREOF the parties hereto have executed this Agreement as of the day
and year first above written.

 

US GEOTHERMAL INC.




By: ______________________________
        Daniel J. Kunz, President and CEO


SIGNED by the Employee in the presence of:


___________________________________                   
___________________________________
Witness                                                                                      
Kerry D. Hawkley





__________________________
Printed Name of Witness


--------------------------------------------------------------------------------